DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,349,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the terminal disclaimer has been accepted and overcomes the double patenting rejection. Further, the prior art of record, fails to anticipate or render obvious the features of:
A method, comprising: at a processor configured to provide a self-organizing network (SON) functionality, the processor being part of a cloud coordination server, the processor communicatively coupled to a first access radio for providing a cellular access network inside and outside a vehicle, the processor further communicatively coupled to a first cellular backhaul radio for providing a backhaul connection to a cellular network via a cell, the processor further communicatively coupled to a global positioning system (GPS) module for determining a location of the mobile base station: 
instructing the first access radio to broadcast the cellular access network at a first power; receiving the location of a mobile base station from the cellular network; 
determining, at the processor, a transition of the mobile base station from a stationary state to a moving state; 
instructing the first access radio to reduce a transmit power of the cellular access network while in the moving state for disabling the cellular access network outside the vehicle; and 
instructing the first access radio to increase the transmit power of the mobile base station when exiting the moving state with a power level determined using a self-organizing network (SON) algorithm. (see claims 1, and 13)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643